Emery, J.
In Smart v. White, 73 Maine, 332, cited by plaintiff, "the defendant, an overseer of the town, assisted her (the plaintiff) to obtain her pension, under a verbal agreement with her, he said, that whatever back pay might be received should be applied towards her indebtedness to the town for her support.” The verdict found the fact that the defendant got the back pay from her under and by force of the contract. The defendant was to assist her in getting the pension, and she was to make compensation for such assistance by turning the back pay over to the town for which the defendant was acting. It was held that the contract itself, and the reception of the money under it were forbidden by § 5485, U. S., R. S., and that the money could be recovered back.
In the case now at bar, neither the town nor its officers undertook to assist in obtaining the plaintiff’s pension. There was no agreement to assist, and no agreement for compensation for assistance. The money was not paid under any such agreement. It was paid after an attachment by suit, and to settle the suit. The case, therefore, does not fall within the principle of Smart v. White, and the payment by the plaintiff of his debt to the town was not forbidden by § 5485.
The plaintiff, however, invokes § 4745, U. S., R. S., which forbids "any pledge, mortgage, assignment, transfer or sale ” of the pension claim. The case, however, does not show any such. The town furnished the plaintiff with pauper supplies, as it wTas by law obliged to. It also advanced him money to procure evidence to obtain his pension. The plaintiff promised to repay the town when he obtained his pension. The question of the town’s authority to advance the money is immaterial, as plaintiff cannot recover back on that ground. There was nothing in this transaction that tends to secure to the town any special privilege *62in the pension claim, or any control over it. Such a promise was no pledge nor mortgage. The town was only a creditor of the plaintiff, without regarding the statute. It had no more legal interest in the pension claim, and no more control over it than his other creditors. It did not receive the money under any alleged pledge. It brought its action as a general creditor and attached the plaintiff’s property. Thereupon the plaintiff paid his admitted debt. Such payment was not forbidden by § 4745.
The plaintiff also invokes § 4747, U. S., R. S., which declares that no sum of money due, or to become due to any pensioner, shall be liable to attachment. This money was not due him as a pensioner. It had been collected, and had come into his possession and had been entrusted by him to the trustee. The reasons and authorities for holding money, the proceeds of a pension check, in this situation, to be attachable, are clearly and fully stated in Friend in Eq. v. Garcelon, 77 Maine, 25. The principle there enunciated governs this case on this point.
There was no duress. The defendants desired to collect an admitted debt. They used the common method of attachment. The plaintiff thereupon paid his debt and no more, as the costs were forgiven him. It was his duty to pay it, and it was the town’s right to receive it.

Judgment for defendants.

Peters, C. J. Daneorth, Virgin, Foster and Haskell, JJ., concurred.